DETAILED ACTION
	This is the initial Office action for non-provisional application 17/068,316 filed October 12, 2020, which claims priority from provisional application 63/057,899 filed July 29, 2020, and is a continuation-in-part of non-provisional application 16/577,448 filed September 20, 2019 (now US Patent 11,350,677), which claims priority from provisional application 62/733,637 filed September 20, 2018.  Claims 1-20, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application 16/577,448 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Independent claim 1 requires two sleeves attached to arm openings of a garment and detachable from the garment and independent claim 17 requires two sleeves attached to arm openings of a garment and having a weight greater than front and back panels of the garment; however, these features are not taught in application 16/577,448.  For at least these reasons, claims 1 and 17 are not entitled to the benefit of the prior-filed application.  Claims 2-16 and 18-20, which depend from claims 1 or 17, are also not entitled to the benefit of the prior-filed application.  For purposes of applicable prior art, claims 1-20 have the effective filing date of July 29, 2020, which is the filing date of provisional application 63/057,899.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “attachment mechanism” in claim 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph [0014] of the specification describes the attachment mechanism includes hook and loop fasteners, buttons, zippers, or snaps. 
If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitations “the arm opening” and “a sleeve”; however, since claim 1 previously recites “two arm openings” and “two sleeve”, it is unclear if the limitation “the arm opening” is referring to the same previously recited “two arm openings” or only one of the “two arm openings” and if the limitation “a sleeve” is referring to the same previously recited “two sleeves”, only one of the “two sleeves”, or a different sleeve.  For examination purposes, the limitation “the arm opening” will be interpreted as “one of the two arm openings” and the limitation “a sleeve” will be interpreted as “one of the two sleeves”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claim 3 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 3 recites the limitation “wherein the infant’s arm extends out of the garment”; however, this limitation positively includes the infant’s arm as part of the claimed invention.  For examination purposes, the above limitation of claim 3 will be interpreted as “wherein the infant’s arm is able to extend out of the garment”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blackburn et al. (US 2019/0069609).
Blackburn discloses a sleep device (sleep suit 320) for an infant comprising a garment suitable for infant sleep comprising a front panel (anterior side 332, 334), a back panel, and two arm opening each operable for receiving an arm of the infant and two sleeves (arm portions 336) comprising a weighting attached to the arm openings of the garment, wherein the sleeves (336) have a weight greater than the front panel and the back panel, wherein the sleeves (336) are operable to surround the infant’s arms such that the infant’s elbows are positioned within the sleeves (336), and wherein the sleeves (336) are capable of reducing startle reflexes of the infant while the infant is sleeping (Fig. 20; ¶ 0047).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2020/0196685) in view of Chen (US 5,226,193).
Regarding claim 1, Williams discloses a sleep device (wearable garment 700) for an infant comprising a garment suitable for infant sleep having two arm openings each operable for receiving an arm of the infant and two sleeves (sleeves 701) comprising a weighting attached to the arm openings of the garment, wherein the sleeves (701) are operable to surround the infant’s arms such that the infant’s elbows are positioned within the sleeves (701), and wherein the sleeves (701) are capable of reducing startle reflexes of the infant while the infant is sleeping (Fig. 7; ¶ 0009 & 0043).
However, Williams fails to teach that the sleeves are detachable from the garment.
Chen discloses a sleep device for an infant comprising a garment (envelope 1) suitable for infant sleep having two arm openings (arm openings 14) each operable for receiving an arm of the infant and two sleeves (sleeves 17) attached to the arm openings (14) of the garment (1) and detachable from the garment (1), wherein the sleeves (17) are operable to surround the infant’s arms such that the infant’s elbows are positioned within the sleeves (17) (Figs. 1-2; column 2, lines 17-35).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleep device taught by Williams such that the sleeves are detachable from the garment as taught by Chen for the purpose of enabling a parent to better regulate the temperature of the infant.
Regarding claim 2, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Chen further discloses that the sleeves (17) are reversibly attached to the garment (1) using snaps (snap fasteners 141) (Fig. 2; column 2, lines 33-35).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleep device taught by the combination of Williams and Chen such that the sleeves are reversibly attached to the garment using snaps as further taught by Chen for the purpose of easily attaching and removing the sleeves from the garment as desired.
Regarding claim 3, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, wherein the infant’s arm will be able to extend out of the garment through one of two arm openings when one of the two sleeves is detached from the garment.
Regarding claim 4, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the garment is a wearable blanket (¶ 0002).
Regarding claim 5, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the sleeves each comprise at least one chamber (subpanels, individual pouches or containers) comprising weighting (weighted material), wherein the at least one chamber is connected to at least a portion of an outer surface of the sleeves (¶ 0011 & 0030).
Regarding claim 6, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the sleeves (701) each comprise an array of more than one weighted chamber (Fig. 7; ¶ 0043).
Regarding claim 7, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the weighting in the sleeves in only in an anterior portion of the sleeves (¶ 0043).
Regarding claim 8, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the weighting is evenly distributed throughout the sleeves (¶ 0030).
Regarding claim 9, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the sleeves comprise multiple layers of fabric to hold the weighting for insultation or fill (¶ 0011 & 0030).
Regarding claim 10, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the weighting comprises at least one of poly beads, glass beads, polymeric gel, silicone, poly-fill fiber, or a combination thereof (¶ 0029).
Regarding claims 12 and 13, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the garment comprises a front panel and a back panel, wherein the front panel and the back panel are single-layered or multi-layered (¶ 0032-0033).
Regarding claim 14, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the front panel comprises a zippered opening extending downward from a neck opening or a flap configured to conceal at least a portion of the zippered opening (Fig. 7; ¶ 0026).
Regarding claim 15, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the weighting is adjustable (¶ 0030) such that the weighting in the sleeves would be capable of being adjusted to allow full extension, contraction, and movement of the infant’s arms.
Regarding claim 16, the combination of Williams and Chen discloses the invention substantially as claimed, as described above, and Williams further discloses that the weighting has a weight of about 1 oz to about 8 oz (¶ 0037).
Regarding claim 19, the combination of Williams and Chen discloses the sleep device of claim 1 substantially as claimed, as described above, and Williams further discloses a method of using a sleep device comprising placing an infant inside the sleep device, wherein the weighting in the sleeves apply pressure to the arms of the infant (Fig. 7; ¶ 0009, 0043, & 0096).
Regarding claim 20, the combination of Williams and Chen discloses the method substantially as claimed, as described above, and Chen further discloses removing at least one sleeve from the garment using an attachment mechanism (snap fasteners 141) (Fig. 2; column 2, lines 33-35).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method of using a sleep device taught by the combination of Williams and Chen to include the step of removing at least one sleeve from the garment using an attachment mechanism as further taught by Chen for the purpose of enabling a parent to better regulate the temperature of the infant.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Chen as applied to claim 1 above, and in further view of Wynh (US 9,003,564).
The combination of Williams and Chen discloses the invention substantially as claimed, as described above, but fails to teach that each sleeve further comprises a cuff operable to cover the infant’s hand.
Wynh discloses a sleep device (clothing apparatus 20) for an infant comprising a garment (garment 30) having two sleeves (arm sleeves 34), wherein each sleeve (34) comprises a cuff (cuff portion 90) operable to cover the infant’s hands (Fig. 6; column 4, lines 25-28; column 5, lines 14-19).
 Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleep device taught by the combination of Williams and Chen to include a cuff for each sleeve to cover the infant’s hands as taught by Wynh for the purpose of providing additional warmth and/or prevent the infant from potentially injuring themselves.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Blackburn as applied to claim 17 above, in view of Williams (US 2020/0196685).
Blackburn discloses the invention substantially as claimed, as described above, but fails to teach that the weighting has a weight of about 1 oz to about 8 oz.
Williams discloses a sleep device (wearable garment 700) for an infant comprising a garment suitable for infant sleep comprising two arm openings each operable for receiving an arm of the infant and two sleeves (sleeves 701) comprising a weighting attached to the arm openings of the garment, wherein the sleeves (701) are operable to surround the infant’s arms such that the infant’s elbows are positioned within the sleeves (701), wherein the sleeves (701) are capable of reducing startle reflexes of the infant while the infant is sleeping, and wherein the weighting has a weight of about 1 oz to about 8 oz (Fig. 7; ¶ 0009, 0032-0033, 0037, & 0043).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the sleep device taught by Blackburn such that the weighting has a weight of about 1 oz to about 8 oz as taught by Williams for the purpose of providing a weight in accordance with medical guidelines and suitable for an infant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/20/2022